Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on March 16, 2007 Registration No. 333-[] UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BANNER CORPORATION (Exact name of registrant as specified in its charter) Washington 91-1691604 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 10 South First Avenue Walla Walla, Washington 99362 (509) 527-3636 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Albert H. Marshall, Vice President Banner Corporation 10 South First Avenue Walla Walla, Washington 99362 (509) 527-3636 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Nicholas G. Demmo, Esq. Sandra L. Gallagher-Alford, Esq. Wachtell, Lipton, Rosen & Katz Davis Wright Tremaine LLP 51 West 52nd Street 777 108th Avenue NE, Suite 2300 New York, New York 10019 Bellevue, Washington 98004 Telephone: (212) 403-1000 Voice: (425) 646-6100 Facsimile: (212) 403-2000 Fax: (425) 646-6199 Approximate date of commencement of proposed sale to the public: As soon as practicable following the effectiveness of this Registration Statement and the effective time of the merger described herein. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. ¨ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ CALCULATION OF REGISTRATION FEE Title of each class of Amount to be Proposed maximum Proposed maximum Amount of securities to be registered registered offering price per share aggregate offering price (1) registration fee (1) Common Stock, $.01 par value 819,277 N/A $10,556,640 $1,130.00 (1) Estimated solely for purposes of calculating the registration fee required by Section 6(b) of the Securities Act, and calculated pursuant to Rules 457(f)(2) and 457(f)(3) under the Securities Act, the proposed maximum aggregate offering price of the Registrants common stock was calculated based upon the book value of shares of San Juan Financial Holding Company common stock (the securities to be cancelled in the merger) as follows: (A) the book value of San Juan Financial Holding Company of $16,556,640 on February 28, 2007, less (B) the amount of cash paid by the Registrant in exchange for shares of San Juan Financial Holding Company common stock (which equals $6,000,000). The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this document is not complete and may be changed. We may not sell the securities offered by this document until the registration statement filed with the Securities and Exchange Commission is effective. This document is not an offer to sell these securities, and we are not soliciting an offer to buy these securities, in any state where the offer or sale is not permitted. PRELIMINARYSUBJECT TO COMPLETIONDATEDMARCH 16, 2007 [SAN JUAN FINANCIAL LOGO] MERGER PROPOSED  YOUR VOTE IS VERY IMPORTANT On December 18, 2006, we entered into a merger agreement with Banner Corporation providing for the merger of San Juan Financial Holding Company into Banner. Before we can complete the merger, we must obtain the approval of the shareholders of San Juan Financial. We are sending you this document to ask you to vote in favor of the approval and adoption of the merger agreement. If the merger is completed, San Juan Financial shareholders will be entitled to receive, in exchange for each share of San Juan Financial common stock they hold at the time of the merger, consideration equal to the pro rata share of (i) 819,277 shares of Banner common stock, plus (ii) $6,000,000 in cash. If, however, the price of Banner common stock at the time the merger is completed is between $36 and $38 or between $46 and $50, Banner will deliver aggregate merger consideration having a value as if the closing price of Banner common stock at the time the merger is completed were $38 or $46, respectively. If the price of Banner common stock at the time the merger is completed is less than $36, San Juan Financial may terminate the merger under certain circumstances, even if it has been previously approved by our shareholders. Similarly, if the price of Banner common stock at the time the merger is completed is more than $50, Banner may terminate the merger under certain circumstances, even if it has been previously approved by our shareholders. In addition, since the merger will be completed after March 31, 2007, San Juan Financial shareholders will become entitled to receive their pro rata share of the amount of any dividends or distributions on Banner common stock with a record date after March 31, 2007 that would have been payable on 819,277 shares of Banner common stock. Except as described above, the value of the merger consideration (other than the possible dividends and distributions) will fluctuate with the market price of Banner common stock, which trades on the Nasdaq Global Select Market (the Nasdaq) under the symbol BANR. As an example, based on the closing price of $[ ] of Banner common stock on the Nasdaq on [], 2007, and 364,078 San Juan Financial common shares outstanding as of such date, each share of San Juan Financial common stock would be converted into the right to receive approximately $[] in cash and approximately [] shares of Banner common stock, having a market value of approximately $[]. As an additional example, based on the closing price of $42.43 of Banner common stock on the Nasdaq on December 18, 2006, and 364,078 San Juan Financial common shares outstanding as of such date, each share of San Juan Financial common stock would be converted into the right to receive approximately $16.48 in cash and approximately 2.2503 shares of Banner common stock, having a market value of approximately $111.96. Your vote is important. We cannot complete the merger of Banner and San Juan Financial unless San Juan Financial shareholders approve and adopt the merger agreement. San Juan Financial shareholders failure to vote will have the same effect as voting against the merger. The special meeting of the shareholders of San Juan Financial will be held [insert place, date, time]. The San Juan Financial board of directors unanimously recommends that San Juan Financial shareholders vote FOR approval and adoption of the merger agreement. This document gives you detailed information about the shareholder meeting and the proposed merger. We urge you to read this document carefully, including Risk Factors beginning on page [ ] for a discussion of the risks relating to the merger. You also can obtain information about Banner from documents that it has filed with the Securities and Exchange Commission by following the instructions under Where You Can Find More Information. Whether or not you plan to attend the special meeting, to ensure your shares are represented at the meeting, please vote as soon as possible by completing and submitting the enclosed proxy card. [ INSERT GRAPHIC OF SIGNATURE ] Richard W. Kneipp President and Chief Executive Officer San Juan Financial Holding Company Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the shares of common stock to be issued by Banner under this document or passed upon the adequacy or accuracy of this document. Any representation to the contrary is a criminal offense. This document is dated [], 2007, and is being first mailed to San Juan Financial shareholders on or about [ ], 2007. NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON [ ], 2007 To the Shareholders of San Juan Financial Holding Company: We will hold a special meeting of San Juan Financial shareholders on [], 2007, at [], local time, at [] for the following purposes: 1. To consider and vote upon a proposal to approve and adopt the Agreement and Plan of Merger, dated as of December 18, 2006, between Banner Corporation and San Juan Financial Holding Company, as it may be amended from time to time, pursuant to which San Juan Financial will merge with and into Banner; 2. To vote upon an adjournment or postponement of the San Juan Financial special meeting, if necessary, to solicit additional proxies; and 3. To transact any other business as may properly be brought before the San Juan Financial special meeting or any adjournment or postponement of the San Juan Financial special meeting. Only holders of record of San Juan Financial common stock at the close of business on [ ], 2007 are entitled to notice of, and to vote at, the San Juan Financial special meeting or any adjournments or postponements of the San Juan Financial special meeting. To ensure your representation at the San Juan Financial special meeting, please complete and promptly mail your proxy card in the return envelope enclosed. This will not prevent you from voting in person, but will help to secure a quorum and avoid added solicitation costs. Your proxy may be revoked at any time before it is voted. Please review the proxy statement/prospectus accompanying this notice for more complete information regarding the merger and the San Juan Financial special meeting. The board of directors of San Juan Financial unanimously recommends that San Juan Financial shareholders vote FOR the proposal to approve and adopt the merger agreement. By Order of the Board of Directors, Richard W. Kneipp President and Chief Executive Officer Friday Harbor, Washington [ ], 2007 ADDITIONAL INFORMATION This document incorporates important business and financial information about Banner Corporation from documents filed with the Securities and Exchange Commission, which in this document we refer to as the SEC, that are not included in or delivered with this document. Banner will provide you with copies of this information relating to Banner, without charge, upon written or oral request to: Banner Corporation 10 South First Avenue Walla Walla, Washington 99362 Attention: Investor Relations Telephone: (509) 527-3636 In order to receive timely delivery of the documents in advance of the special meeting, you must request the information no later than [], 2007. You may also obtain the documents filed by Banner with the SEC at the SECs website, www.sec.gov, and you may obtain certain of these documents at Banners website, www.bannerbank.com, by selecting BANR SEC Filings. Information contained on the Banner website is expressly not incorporated by reference into this document. You should rely only on the information contained in or incorporated by reference into this document to vote on the proposals to San Juan Financials shareholders in connection with the merger. No one has been authorized to provide you with information that is different from that contained in, or incorporated by reference into, this document. This document is dated [ ], 2007. You should not assume that the information contained in, or incorporated by reference into, this document is accurate as of any date other than that date. Neither our mailing of this document to San Juan Financial shareholders nor the issuance by Banner of common stock in connection with the merger will create any implication to the contrary. This document does not constitute an offer to sell, or a solicitation of an offer to buy, any securities, or the solicitation of a proxy, in any jurisdiction to or from any person to whom it is unlawful to make any such offer or solicitation in such jurisdiction. Information contained in this document regarding Banner has been provided by Banner and information contained in this document regarding San Juan Financial has been provided by San Juan Financial. TABLE OF CONTENTS Questions and Answers About the Merger 1 Summary 3 Risk Factors 12 Forward-Looking Statements 15 The Special Meeting of San Juan Financial Shareholders 17 General 17 Record Date and Voting 17 Vote Required 18 Revocability of Proxies 18 Solicitation of Proxies 19 The Merger 20 Background of the Merger 20 San Juan Financials Reasons for the Merger; Recommendation of San Juan Financials Board of Directors 22 Banners Reasons for the Merger 24 Opinion of San Juan Financials Financial Advisor 24 Interests of San Juan Financials Executive Officers and Directors in the Merger 28 Listing of Banner Common Stock on the Nasdaq 30 Dissenters Rights 30 Accounting Treatment 35 Regulatory Approvals 35 Federal Reserve Board 35 Material U.S. Federal Income Tax Consequences of the Merger 37 Tax Consequences of the Merger Generally 38 Tax Basis and Holding Period 39 Cash Received Instead of a Fractional Share of Banner Common Stock 39 Information Reporting and Backup Withholding 40 Reporting Requirements 40 The Merger Agreement 41 The Merger 41 Effective Time and Completion of the Merger 41 Consideration To Be Received in the Merger 41 Stock Options and Other Stock-Based Awards 42 Conversion of Shares; Exchange of Certificates 43 Representations and Warranties 44 Conduct of Business Pending the Merger 46 Reasonable Best Efforts 49 No Solicitation of Alternative Transactions 49 Employee Matters 51 Indemnification and Insurance 51 Conditions to Complete the Merger 52 Termination of the Merger Agreement 53 Amendment, Waiver and Extension of the Merger Agreement 55 Fees and Expenses 56 -i- Restrictions on Resales by Affiliates 56 The Companies 57 Banner Corporation 57 San Juan Financial Holding Company 57 Securities Authorized for Issuance Under Equity Plans of San Juan Financial 57 Security Ownership of Certain Beneficial Owners and Management of San Juan Financial 58 Market Price and Dividend Data 60 Banner 60 San Juan Financial 60 Comparative Rights of Banner and San Juan Financial Shareholders 61 Legal Matters 66 Experts 66 Other Matters 66 Where You Can Find More Information 67 Agreement and Plan of Merger, dated as of December 18, 2006, between Banner Corporation and San Juan Financial Holding Company Annex A Opinion of McAdams Wright Ragen, Inc., dated December 14, 2006 Annex B Copy of Chapter 23B.13 of the Washington Business Corporation Act Annex C Form of Voting Agreement Annex D -ii- QUESTIONS AND ANSWERS ABOUT THE MERGER Q: What matters will be considered at the San Juan Financial shareholder meeting? A: At the San Juan Financial special meeting, San Juan Financial shareholders will be asked to vote in favor of approving and adopting the merger agreement. Q: Why is my vote important? A: The merger agreement must be approved and adopted by the holders of two-thirds of the outstanding shares of San Juan Financial common stock. Accordingly, if a San Juan Financial shareholder fails to vote, or if a San Juan Financial shareholder abstains, that will have the same effect as a vote against approval and adoption of the merger agreement. Q: What do I need to do now in order to vote? A: After you have carefully read this document, please respond as soon as possible so that your shares will be represented and voted at the San Juan Financial special meeting by: completing, signing and dating your proxy card or voting instruction card and returning it in the postage-paid envelope. Q: When and where is the shareholder meeting? A: The San Juan Financial special meeting will take place at [] on [], 2007. The location of the San Juan Financial special meeting is []. Q: Should I send in my San Juan Financial stock certificates with my proxy card? A: No. Please DO NOT send your San Juan Financial stock certificates with your proxy card. Shortly after the merger is completed you will receive a letter of transmittal with instructions, which you should carefully review and follow, regarding how to surrender your San Juan Financial stock certificates. Q: How do I vote my shares if my shares are held in street name? A: You should contact your broker or bank. Your broker or bank can give you directions on how to instruct the broker or bank to vote your shares. Your broker or bank will not vote your shares unless the broker or bank receives appropriate instructions from you. Your failure to vote will have the same effect as a vote AGAINST approval and adoption of the merger agreement. You should therefore provide your broker or bank with instructions as to how to vote your shares. -1- Q: What if I want to change my vote after I have delivered my proxy card? A: You may change your vote at any time before your proxy is voted at the shareholder meeting. If you are the record holder of your shares, you can do this in any of the three following ways: by sending a written revocation to the secretary of San Juan Financial in time to be received before the special meeting of shareholders stating that you would like to revoke your proxy; by properly completing another proxy card that is dated later than the original proxy and returning it in time to be received before the special meeting of shareholders; or by voting in person at the special meeting of shareholders if your shares of San Juan Financial common stock are registered in your name rather than in the name of a broker or bank. If you hold your shares in street name, you should contact your broker or bank to give it instructions to change your vote. Q: Are San Juan Financial shareholders entitled to dissenters rights? A: Holders of San Juan Financial common stock have the right to dissent from the merger and to receive payment in cash for the fair value of their shares of San Juan Financial common stock. The fair value of the shares of San Juan Financial common stock of dissenting shareholders may be more than, less than or equal to the value of the merger consideration. If you are a San Juan Financial shareholder seeking to preserve your statutory dissenters rights, you must carefully follow the procedures described in the section entitled The MergerDissenters Rights on pages [] and prescribed by Chapter 23B.13 of the Washington Business Corporation Act, a copy of which is reprinted in its entirety and attached to this document as Annex C. Your failure to comply precisely with all procedures required by Washington law may result in the loss of your dissenters rights. Q: Whom can I call with questions about the shareholder meeting or the merger? A: If you have questions about the merger or the San Juan Financial special meeting of shareholders or you need additional copies of this document, or if you have questions about the process for voting or if you need a replacement proxy card, you should contact: San Juan Financial Holding Company 225 Blair Avenue P.O. Box 909 Friday Harbor, Washington 98250 Attention: Richard W. Kneipp, President & CEO Telephone: (360) 378-1243 -2- SUMMARY This summary highlights selected information from this document and may not contain all of the information that is important to you. You should carefully read this entire document and the other documents to which this document refers to fully understand the merger. See Where You Can Find More Information on page []. Most items in this summary include a page reference directing you to a more complete description of those items. San Juan Financial Will Merge into Banner (see pages [ ]-[ ]) We propose a merger of San Juan Financial with and into Banner. As a result, Banner will continue as the surviving company. San Juan Financial Shareholders Will Receive Cash and Shares of Banner Common Stock in the Merger (see pages [ ]-[ ]) If the merger is completed, Banner will deliver 819,277 shares of Banner common stock and $6,000,000 in cash to San Juan Financial shareholders, who will become entitled to receive their pro rata share of this aggregate consideration. If the price of Banner common stock at the time the merger is completed is between $36 and $38, Banner will deliver additional cash or additional shares of Banner common stock such that the aggregate merger consideration to be received by San Juan Financial shareholders will have a value of $37,132,526, which is equal to $6,000,000 plus 819,277 shares of Banner common stock valued at $38 per share. If the price of Banner common stock at the time the merger is completed is between $46 and $50, Banner will deliver less cash or fewer shares of Banner common stock such that the aggregate merger consideration to be received by San Juan Financial shareholders will have a value of $43,686,742, which is equal to $6,000,000 plus 819,277 shares of Banner common stock valued at $46 per share. Except as described above, the value of the merger consideration will fluctuate with the market price of Banner common stock. As an example, based on the closing price of $[ ] of Banner common stock on the Nasdaq on [], 2007, and 364,078 San Juan Financial common shares outstanding as of such date, each share of San Juan Financial common stock would be converted into the right to receive approximately $[ ] in cash and approximately [] shares of Banner common stock, having a market value of approximately $[ ]. In addition, since the merger will be completed after March 31, 2007, San Juan Financial shareholders will become entitled to receive their pro rata share of the amount of any dividends or distributions on Banner common stock with a record date after March 31, 2007 that would have been payable on 819,277 shares of Banner common stock. See The Merger AgreementConsideration To Be Received in the Merger. What Holders of San Juan Financial Stock Options and Other Equity-Based Awards Will Receive (see page [ ]) When we complete the merger, stock options to acquire San Juan Financial common stock that are outstanding immediately before the completion of the merger will receive a cash payment equal to the excess of the value of the cash and Banner common stock delivered in exchange for each share of San Juan Financial common stock over the exercise price of such -3- stock option. Cash payments for options will be in addition to the cash payments for shares of common stock as described above. The Merger Has Been Structured to Be Generally Tax-Free to Holders of San Juan Financial Common Stock to the Extent They Receive Banner Common Stock (see pages [ ]) The exchange by U.S. holders of San Juan Financial common stock for Banner common stock has been structured to be generally tax free for U.S. federal income tax purposes, except that: U.S. holders of San Juan Financial common stock generally will recognize gain, but not loss, to the extent of the cash received; and U.S. holders of San Juan Financial common stock generally will recognize gain or loss with respect to cash received instead of fractional shares of Banner common stock that such holders would otherwise be entitled to receive. For further information, please refer to The MergerMaterial U.S. Federal Income Tax Consequences of the Merger. Dividend Policy of Banner (see page [ ]) The holders of Banner common stock receive dividends if and when declared by the Banner board of directors out of legally available funds. Banner declared quarterly cash dividends of $0.19 per share of common stock for the fourth quarter of 2006 and $0.18 for each of the first three quarters of 2006. Following the completion of the merger, Banner expects to continue paying quarterly cash dividends on a basis consistent with past practice. However, the declaration and payment of dividends will depend upon business conditions, operating results, capital and reserve requirements and consideration by the Banner board of directors of other relevant factors. Prior to completion of the merger, San Juan Financial shareholders will not receive any regular dividends declared and paid by Banner, except that San Juan Financial may dispose of certain assets and declare and pay a special distribution of the after-tax proceeds to San Juan Financial shareholders. See The Merger AgreementConversion of Shares; Exchange of CertificatesDividends and Distributions. San Juan Financials Financial Advisor Has Provided an Opinion as to the Fairness of the Merger Consideration, from a Financial Point of View, to San Juan Financials Shareholders (see pages [ ]) McAdams Wright Ragen, Inc. or McAdams Wright has provided an opinion to the San Juan Financial board of directors, dated as of December 14, 2006, that, as of that date, and subject to and based upon the qualifications and assumptions set forth in its opinion, the consideration to be received by the holders of San Juan Financial common stock in the merger was fair, from a financial point of view, to such shareholders. We have attached to this document the full text of McAdams Wrights opinion as Annex B, which sets forth, among other things, the -4- assumptions made, procedures followed, matters considered and limitations on the review undertaken by McAdams Wright in connection with its opinion. We urge you to read the opinion in its entirety. The opinion of McAdams Wright is addressed to the board of directors of San Juan Financial and is among many factors considered by the board in deciding to approve the merger agreement and the transactions contemplated by the merger agreement. It is directed only to the consideration to be paid in the merger and does not constitute a recommendation to any shareholder as to how that shareholder should vote on the merger agreement. Pursuant to an engagement letter between San Juan Financial and McAdams Wright, San Juan Financial has agreed to pay McAdams Wright a fee, a substantial portion of which is payable only upon completion of the merger. San Juan Financials Board of Directors Recommends that San Juan Financial Shareholders Vote FOR Approval and Adoption of the Merger Agreement (see page [ ]) San Juan Financials board of directors has unanimously determined that the merger and the merger agreement are advisable to, and in the best interests of, San Juan Financial shareholders and unanimously recommends that San Juan Financial shareholders vote FOR the proposal to approve and adopt the merger agreement. In reaching its decision to approve the merger agreement, San Juan Financials board of directors consulted with certain of its senior management and with its legal and financial advisors and also considered the factors described under The MergerSan Juan Financials Reasons for the Merger; Recommendation of San Juan Financials Board of Directors. Interests of San Juan Financial Executive Officers and Directors in the Merger (see pages [ ]-[ ]) In considering the information contained in this document, you should be aware that San Juan Financials executive officers and directors have financial interests in the merger that may be different from, or in addition to, the interests of San Juan Financial shareholders. These additional interests of San Juan Financials executive officers and directors may create potential conflicts of interest and cause some of these persons to view the proposed transaction differently than you may view it as a shareholder. San Juan Financials board of directors was aware of these interests and considered them, among other matters, in approving the merger agreement. For information concerning these interests, please see the discussion under the caption The MergerInterests of San Juan Financial Executive Officers and Directors in the Merger. Non-Solicitation (see pages [ ]-[ ]) San Juan Financial has agreed that it will not solicit or encourage any inquiries or proposals regarding any acquisition proposals by third parties. However, San Juan Financial may respond to unsolicited proposals in certain circumstances if required by its board of directors fiduciary duties. Upon receiving any such proposal, San Juan Financial must promptly notify Banner. -5- Conditions to Completion of the Merger (see pages [ ]-[ ]) Each of Banners and San Juan Financials obligations to complete the merger is subject to the satisfaction or waiver of a number of mutual conditions including: the approval and adoption of the merger agreement by San Juan Financial shareholders; and the absence of any statute, regulation, rule, decree, injunction or other order in effect by any court or other governmental entity that prohibits completion of the transactions contemplated by the merger agreement. Each of Banners and San Juan Financials obligations to complete the merger is also separately subject to the satisfaction or waiver of a number of conditions including: the receipt by the party of a legal opinion from its counsel to the effect that the merger will be treated as a reorganization for U.S. federal income tax purposes; the receipt and effectiveness of all regulatory approvals, registrations and consents, and the expiration of all waiting periods required to complete the merger; and the other companys representations and warranties in the merger agreement being true and correct, subject to the materiality standards contained in the merger agreement, and the performance by the other party in all material respects of its obligations under the merger agreement. Banners obligation to complete the merger is further subject to the condition that the regulatory approvals received in connection with the completion of the merger not include any conditions or restrictions that, in the aggregate, would reasonably be expected to have a material adverse effect on San Juan Financial or Banner, with materiality being measured on a scale relative to San Juan Financial. Termination of the Merger Agreement (see page [ ]) Banner and San Juan Financial may mutually agree at any time to terminate the merger agreement without completing the merger, even if shareholders have approved the merger. Also, either of Banner or San Juan Financial can terminate the merger agreement in various circumstances, including the following: if a governmental entity which must grant a regulatory approval as a condition to the merger denies approval of the merger or any governmental entity has issued an order prohibiting the merger and such action has become final and non- appealable; if the merger is not completed by July 31, 2007 (other than because of a breach of the merger agreement caused by the party seeking termination); -6- if the other party breaches the merger agreement in a way that would entitle the party seeking to terminate the agreement not to consummate the merger, subject to the right of the breaching party to cure the breach within 45 days following written notice (unless it is not possible due to the nature or timing of the breach for the breaching party to cure the breach); or if the approval and adoption of the merger agreement by San Juan Financial shareholders is not obtained. Banner may also terminate the merger agreement: if San Juan Financial has materially breached its non-solicitation obligations described under The Merger AgreementNo Solicitation of Alternative Transactions; if San Juan Financials board has failed to recommend in this proxy statement/prospectus the approval of the merger agreement by its shareholders, recommended any alternative transaction proposals with third parties or failed to call a meeting of its shareholders; or if the ten-day average closing price of Banner common stock exceeds $50 (subject to San Juan Financials right to accept a reduction in the merger consideration and thereby prevent such termination as described under The Merger Agreement Termination of the Merger Agreement). The merger agreement will terminate automatically, unless the San Juan Financial board of directors unanimously determines otherwise, if the ten-day average closing price of Banner common stock is less than $36 (subject to Banners right to increase the merger consideration and thereby prevent such termination as described under The Merger AgreementTermination of the Merger Agreement). Dissenters Rights (see pages [ ]) Under Washington law, if San Juan Financial shareholders want to assert their right to dissent from the merger and seek the fair value of their shares of San Juan Financial common stock, San Juan Financial shareholders must follow carefully the procedures described in Annex C, and summarized at pages [ ] of this document. San Juan Financial Will Hold its Special Meeting on [ ], 2007 (see page [ ]) The San Juan Financial special meeting will be held at [ ], on [] at [] a.m., local time. At the special meeting, San Juan Financial shareholders will be asked: to approve and adopt the merger agreement; to vote upon an adjournment or postponement of the San Juan Financial special meeting, if necessary, to solicit additional proxies; and -7- to transact any other business as may properly be brought before the San Juan Financial special meeting or any adjournment or postponement of the San Juan Financial special meeting. You can vote at the San Juan Financial special meeting if you owned San Juan Financial common stock at the close of business on [ ], 2007. On that date, there were 364,078 shares of San Juan Financial common stock outstanding and entitled to vote, approximately 28.14% of which were owned and entitled to be voted by San Juan Financial directors and executive officers and their affiliates. You can cast one vote for each share of San Juan Financial common stock you owned on that date. In order to approve and adopt the merger agreement, the holders of two-thirds of the outstanding shares of San Juan Financial common stock entitled to vote must vote in favor of doing so. San Juan Financials Directors Have Agreed to Vote in Favor of the Merger (page [ ]) In consideration of Banner agreeing to enter into the merger agreement, each of the members of our board of directors entered into support agreements with Banner under which they agreed to vote, and gave Banner an irrevocable proxy to vote, their shares of San Juan Financial common stock in favor of the merger agreement and against any competing acquisition transaction. The shares subject to these support agreements represent approximately 27.94% of the outstanding shares of San Juan Financial common stock as of the record date. A form of the support agreement is attached to this proxy statement as Annex D. Regulatory Approvals Required for the Merger (see pages [ ]) Completion of the transactions contemplated by the merger agreement is subject to various regulatory approvals, including approval from the Federal Reserve Board. Banner and San Juan Financial have completed filing all of the required applications and notices with regulatory authorities. Although we do not know of any reason why we would not be able to obtain the necessary regulatory approvals in a timely manner, we cannot be certain when or if we will get them. COMPARATIVE PER SHARE MARKET PRICE INFORMATION Banner common stock trades on the Nasdaq under the symbol BANR. The following table presents the closing sale prices of Banner common stock on December 18, 2006, the last trading day before we announced the merger agreement and [ ], 2007, the last practicable trading day prior to mailing this document. The table also presents the equivalent value of the merger consideration per share of San Juan Financial common stock on those dates, assuming 364,078 San Juan Financial common shares outstanding as of such dates. Banner Equivalent Date Closing Price Per Share Value December 18, 2006 $ 42.43 $ 111.96 [ ], 2007 $$ -8- The market price of Banner common stock will fluctuate prior to the merger. You should obtain current stock price quotations for Banner common stock. -9- SELECTED CONSOLIDATED HISTORICAL FINANCIAL DATA OF BANNER Set forth below are highlights from Banners consolidated financial data as of and for the years ended December 31, 2002 through 2006. You should read this information in conjunction with Banners consolidated financial statements and related notes included in Banners Annual Report on Form 10-K for the year ended December 31, 2006, which is incorporated by reference in this document and from which this information is derived. See Where You Can Find More Information on page [ ]. BannerSummary of Consolidated Financial Data At or For the Years Ended December 31 Period End Balances (in thousands) Total assets $ 3,495,566 $ 3,040,555 $ 2,897,067 $ 2,635,313 $ 2,263,172 Loans receivable, net 2,930,455 2,408,833 2,063,238 1,700,865 1,546,927 Cash and securities 347,410 427,681 649,516 779,472 567,385 Deposits 2,794,592 2,323,313 1,925,909 1,670,940 1,497,778 Borrowings 404,330 459,821 723,842 738,699 546,945 Stockholders equity 250,227 221,665 215,220 202,800 190,377 Shares outstanding excluding unearned, restricted shares held in ESOP 12,074 11,782 11,482 11,039 10,791 Operating Data (in thousands) Interest income 243,019 $ 190,160 $ 156,230 $ 140,441 $ 144,276 Interest expense 116,114 81,377 59,915 59,848 65,969 Net interest income 126,905 108,783 96,315 80,593 78,307 Provision for loan losses 5,500 4,903 5,644 7,300 21,000 Net interest income after provision for loan losses 121,405 103,880 90,671 73,293 57,307 Mortgage banking operations 5,824 5,647 5,522 9,447 6,695 Gain (loss) on sale of securities 65 (7,302) 141 63 27 Other operating income 14,686 12,199 11,305 10,071 9,155 Insurance recovery, net proceeds (5,350) - FHLB prepayment penalties - 6,077 - - - Other operating expenses 99,731 91,471 79,714 69,876 60,445 Income before provision for income taxes 47,599 16,876 27,925 22,998 12,739 Provision for income taxes 15,436 4,432 8,585 6,891 3,479 Net income $ 32,163 $ 12,444 $ 19,340 $ 16,107 $ 9,260 At or for the Years Ended December 31 Per Share Data Net income: Basic 2.70 $ 1.08 $ 1.74 $ 1.49 $ 0.85 Diluted 2.63 1.04 1.65 1.44 0.82 Stockholders equity 20.72 18.81 18.74 18.37 17.64 Cash dividends 0.73 0.69 0.65 0.61 0.6 Dividend payout ratio (basic) 27.04% 63.89% 37.36% 40.94% 70.59% Dividend payout ratio (diluted) 27.76% 66.35% 39.39% 42.36% 73.17% -10- At or for the Years Ended December 31 Key Financial Ratios Performance Ratios: Return on average assets 0.97% 0.41% 0.70% 0.66% 0.43% Return on average equity 13.54 5.62 9.22 8.21 4.71 Average equity to average assets 7.20 7.26 7.62 8.03 9.13 Interest rate spread 3.97 3.72 3.65 3.47 3.8 Net interest margin 4.08 3.79 3.71 3.53 3.91 Non-interest income to average assets 0.62 0.35 0.62 0.8 0.74 Non-interest expense to average assets 2.86 3.20 2.90 2.86 2.81 Efficiency ratio 64.00 81.75 70.37 69.75 64.18 Average interest-earning assets to interest-bearing liabilities 102.81 102.66 102.92 102.31 103.14 Asset Quality Ratios: Allowance for loan losses as a percent of total loans at end of period 1.20 1.27 1.41 1.51 1.69 Net charge-offs as a percent of average outstanding loans during the period 0.03 0.16 0.11 0.47 0.78 Non-performing assets as a percent of total assets 0.43 0.36 1.20 1.20 1.86 Ratio of allowance for loan losses to non-performing loans 2.53 2.96 1.86 0.92 0.74 Consolidated Capital Ratios: Total capital to risk-weighted assets 11.80 12.29 12.24 12.77 12.96 Tier 1 capital to risk-weighted assets 9.53 10.17 10.94 11.48 11.66 Tier 1 leverage capital to average assets 8.76 8.59 8.93 8.73 8.77 (1) Includes securities available for sale and held to maturity. (2) Calculated using shares outstanding excluding unearned restricted shares held in ESOP. (3) Net income divided by average assets. (4) Net income divided by average equity. (5) Difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest income before provision for loan losses as a percent of average interest-earning assets. (7) Other operating expenses divided by the total of net interest income before loan losses and other operating income (non-interest income). (8) Non-performing loans consist of nonaccrual and 90 days past due loans. -11- RISK FACTORS In addition to the other information contained in or incorporated by reference into this document, including Banners Annual Report on Form 10-K for the fiscal year ended December 31, 2006, and the matters addressed under the heading Forward-Looking Statements beginning on page [ ] of this document, you should carefully consider the following risk factors in deciding whether to vote to approve and adopt the merger agreement. As a Result of the Merger, Shareholders of San Juan Financial Will Be Subject to the Risks Attendant to Banners Business. If the merger is completed, San Juan Financial shareholders will become shareholders of Banner and will be subject to the risks facing Banner and its business. These risks include the risk that changes in interest rates adversely affect Banners earnings or economic value, that general economic or political conditions, and particularly economic conditions in Washington, Oregon and Idaho, are less favorable than expected; that competitive pressure among financial services companies limits Banners ability to grow or profitability and other risks and uncertainties that Banner discusses or identifies in its public filings with the SEC. Banner grows its business in part by acquiring from time to time other financial services companies, and these acquisitions present a number of risks and uncertainties related both to the acquisition transactions themselves and to the integration of the acquired businesses. Acquisitions of other financial services companies present risks to Banner other than those presented by the nature of the business acquired. In particular, acquisitions may be substantially more expensive to complete (including integration costs) and the anticipated benefits (including anticipated cost savings and strategic gains) may be significantly harder or take longer to achieve than expected. In some cases, acquisitions may involve entry into new businesses or new geographic or other markets where Banner does not have prior experience. As a regulated financial institution, Banners pursuit of attractive acquisition opportunities could be negatively impacted due to regulatory delays or other regulatory issues. The integration of the acquired business into Banners may result in additional future costs and expenses arising as a result of those issues. Banners pending acquisition of F&M Bank presents many of the risks and uncertainties related to acquisition transactions themselves and to the integration of the acquired businesses into Banner described above. Because the Market Price of Banner Common Stock Will Fluctuate, San Juan Financial Shareholders Cannot Be Sure of the Value of the Merger Consideration They Will Receive. Upon completion of the merger, each share of San Juan Financial common stock will be converted into the right to receive merger consideration consisting of shares of Banner common stock and cash pursuant to the terms of the merger agreement. Any change in the market price of Banner common stock prior to completion of the merger will affect the value of the merger consideration that San Juan Financial shareholders will receive upon completion of the merger. Accordingly, at the time of the San Juan Financial special meeting, San Juan Financial shareholders will not necessarily know or be able to calculate the value of the consideration they would receive upon completion of the merger. San Juan Financial is not permitted to resolicit -12- the vote of San Juan Financial shareholders solely because of changes in the market prices of Banner common stock. Stock price changes may result from a variety of factors, including general market and economic conditions, changes in Banners businesses, operations and prospects, and regulatory considerations. Many of these factors are beyond our control. You should obtain current market quotations for shares of Banner common stock. San Juan Financial Shareholders Will Have a Reduced Ownership and Voting Interest After the Merger and Will Exercise Less Influence Over Management. After the mergers completion, San Juan Financial shareholders will own a significantly smaller percentage of Banner than they currently own of San Juan Financial. Following completion of the merger, San Juan Financial shareholders will own approximately [ ]% of the combined company on a fully diluted basis. Consequently, San Juan Financial shareholders may be able to exercise less influence over the management and policies of Banner than they currently exercise over the management and policies of San Juan Financial. The Merger Agreement Limits San Juan Financials Ability to Pursue Alternatives to the Merger. The merger agreement contains non-solicitation provisions that, subject to limited exceptions, limit San Juan Financials ability to discuss, facilitate or commit to competing third-party proposals to acquire all or a significant part of San Juan Financial. Although San Juan Financials board of directors is permitted to take these actions in connection with receipt of a competing acquisition proposal if it determines that the failure to do so would violate its fiduciary duties, taking such actions or similar actions (including San Juan Financial withdrawing or modifying, in a way adverse to Banner, its recommendation to its shareholders that they vote in favor of the merger) would entitle Banner to terminate the merger agreement. See The Merger AgreementNo Solicitation of Alternative Transactions. The merger agreement also requires San Juan Financial to Banner a termination fee of $1 million if the merger agreement is terminated in specified circumstances. See The Merger AgreementTermination of the Merger AgreementPayment of Termination Fee. These provisions might discourage a potential competing acquiror that might have an interest in acquiring all or a significant part of San Juan Financial from considering or proposing that acquisition even if it were prepared to pay consideration with a higher per share market price than that proposed in the merger, or might result in a potential competing acquiror proposing to pay a lower per share price to acquire San Juan Financial than it might otherwise have proposed to pay. San Juan Financial Executive Officers and Directors Have Financial Interests in the Merger that Are Different from, or in Addition to, the Interests of San Juan Financial Shareholders. Executive officers of San Juan Financial negotiated the terms of the merger agreement, and San Juan Financials board of directors unanimously approved and recommended that San Juan Financials shareholders vote to approve and adopt the merger agreement. In considering these facts and the other information contained in this document, you should be aware that San Juan Financials executive officers and directors have financial interests in the merger that are different from, or in addition to, the interests of San Juan Financials shareholders. Please see SummaryInterests of San Juan Financial Executive Officers and Directors in the Merger and -13- The MergerInterests of San Juan Financial Executive Officers and Directors in the Merger for further information about these interests. The Voting Agreements Limit San Juan Financials Ability to Pursue Alternatives to the Merger. The merger agreement must be approved by the holders of two-thirds of the outstanding shares of San Juan Financial common stock entitled to vote at the special meeting. The members of the board of directors of San Juan Financial, who in the aggregate have the power to vote approximately 27.94% of the outstanding shares of San Juan Financial common stock, have each executed voting agreements with Banner pursuant to which they have agreed to vote their shares of San Juan Financial common stock in favor of the merger and against any competing business combination transaction. The Merger is subject to the Receipt of Consents and Approvals from Government Entities that May Impose Conditions that Could Have an Adverse Effect on Banner. Before the merger may be completed, various approvals or consents must be obtained from the Federal Reserve Board and other authorities in the United States. These governmental entities may impose conditions on the completion of the merger or require changes to the terms of the merger. Banner is not obligated to complete the merger if the regulatory approvals received in connection with the completion of the merger include any conditions or restrictions that, in the aggregate, would reasonably be expected to have a material adverse effect on San Juan Financial or Banner, measured on a scale relative to San Juan Financial, but Banner could choose to waive this condition. The Shares of Banner Common Stock to be Received by San Juan Financial Shareholders as a Result of the Merger Will Have Different Rights from the Shares of San Juan Financial Common Stock. Upon completion of the merger, San Juan Financial shareholders will become Banner shareholders and their rights as shareholders will be governed by the articles of incorporation and by-laws of Banner. The rights associated with San Juan Financial common stock are different from the rights associated with Banner common stock. See the section of this document titled Comparative Rights of Banner and San Juan Financial Shareholders beginning on page [ ] for a discussion of the different rights associated with Banner common stock. -14- FORWARD-LOOKING STATEMENTS This document contains or incorporates by reference a number of forward-looking statements regarding the financial condition, results of operations, earnings outlook, and business prospects of Banner, San Juan Financial and the potential combined company and may include statements for the period following the completion of the merger. You can find many of these statements by looking for words such as expects, projects, anticipates, believes, intends, estimates, strategy, plan, potential, possible and other similar expressions. The forward-looking statements involve certain risks and uncertainties. The ability of either Banner or San Juan Financial to predict results or actual effects of its plans and strategies, or those of the combined company, is inherently uncertain. Accordingly, actual results may differ materially from those expressed in, or implied by, the forward-looking statements. Some of the factors that may cause actual results or earnings to differ materially from those contemplated by the forward-looking statements include, but are not limited to, those discussed under Risk Factors and those discussed in the filings of Banner that are incorporated herein by reference, as well as the following: those risks and uncertainties Banner discusses or identifies in its public filings with the SEC; the risk that the business San Juan Financial will not be integrated into the Banner corporate structure successfully or such integration may be more difficult, time- consuming or costly than expected; revenues following the merger may be lower than expected; competitive pressure among financial services companies increases significantly; general economic conditions are less favorable than expected; changes in the interest rate environment reduce interest margins and impact funding sources; changes in both companies businesses during the period between now and the completion of the merger may have adverse impacts on the combined company; changes in market rates and prices may adversely impact the value of financial products and assets; legislation or regulatory environments, requirements or changes adversely affect businesses in which either company is engaged; litigation liabilities, including costs, expenses, settlements and judgments, may adversely affect either company or its businesses; -15- deposit attrition, operating costs, customer loss and business disruption following the merger, including difficulties in maintaining relationships with employees, may be greater than expected; and the ability to obtain governmental approvals of the merger on the proposed terms and schedule. Because these forward-looking statements are subject to assumptions and uncertainties, actual results may differ materially from those expressed or implied by these forward-looking statements. You are cautioned not to place undue reliance on these statements, which speak only as of the date of this document or the date of any document incorporated by reference in this document. All subsequent written and oral forward-looking statements concerning the merger or other matters addressed in this document and attributable to Banner or San Juan Financial or any person acting on their behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. Except to the extent required by applicable law or regulation, Banner and San Juan Financial undertake no obligation to update these forward-looking statements to reflect events or circumstances after the date of this document or to reflect the occurrence of unanticipated events. -16- THE SPECIAL MEETING OF SAN JUAN FINANCIAL SHAREHOLDERS General This document is being furnished to San Juan Financial shareholders in connection with the solicitation of proxies by the San Juan Financial board of directors to be used at the special meeting of San Juan Financial shareholders to be held on [ ] at [ ] a.m., local time, at [ ], and at any adjournment or postponement of that meeting. This document and the enclosed form of proxy are being sent to San Juan Financial shareholders on or about [ ], 2007. Record Date and Voting The San Juan Financial board of directors has fixed the close of business on [], 2007 as the record date for determining the holders of shares of San Juan Financial common stock entitled to receive notice of and to vote at the San Juan Financial special meeting. Only holders of record of shares of San Juan Financial common stock at the close of business on that date will be entitled to vote at the San Juan Financial special meeting and at any adjournment or postponement of that meeting. At the close of business on the record date, there were 364,078 shares of San Juan Financial common stock outstanding, held by approximately 248 holders of record. Each holder of shares of San Juan Financial common stock outstanding on the record date will be entitled to one vote for each share held of record upon each matter properly submitted at the San Juan Financial special meeting and at any adjournment or postponement of that meeting. In order for San Juan Financial to satisfy its quorum requirements, the holders of at least a majority of the total number of outstanding shares of San Juan Financial common stock entitled to vote at the meeting must be present. You will be deemed to be present if you attend the meeting or if you submit a proxy card that is received at or prior to the meeting (and not revoked as described below). If your proxy card is properly executed and received by San Juan Financial in time to be voted at the San Juan Financial special meeting, the shares represented by your proxy card will be voted in accordance with the instructions that you mark on your proxy card. If you execute your proxy but do not provide San Juan Financial with any instructions, your shares will be voted FOR the approval and adoption of the merger agreement, FOR any adjournment or postponement of the San Juan Financial special meeting that may be necessary to solicit additional proxies and, with respect to any other proposal properly brought before the meeting, in accordance with the best judgment of the persons named in the enclosed form of proxy. If your shares are held in street name by your broker or bank and you do not provide your broker or bank with instructions on how to vote your shares, your broker or bank will not be permitted to vote your shares, which will have the same effect as a vote against the approval and adoption of the merger agreement. -17- Vote Required At the San Juan Financial special meeting, San Juan Financial shareholders will be asked to vote on the proposal to approve and adopt the merger agreement with Banner, which requires the affirmative vote of the holders of two-thirds of the outstanding shares of San Juan Financial common stock. As noted above, approval and adoption of the merger agreement requires the affirmative vote of the holders of two-thirds of the outstanding shares of San Juan Financial common stock. Shares as to which the abstain box is selected on a proxy card will be counted as present for purposes of determining whether a quorum is present but will have the same effect as a vote against approval of the proposal. The required vote of San Juan Financial shareholders on the merger agreement is based upon the number of outstanding shares of San Juan Financial common stock, and not the number of shares that are actually voted. Accordingly, the failure to submit a proxy card or to vote in person at the San Juan Financial special meeting or the abstention from voting by San Juan Financial shareholders, or the failure of any San Juan Financial shareholder who holds shares in street name through a bank or broker to give voting instructions to such bank or broker, will have the same effect as an AGAINST vote with respect to the approval and adoption of the merger agreement. Approval of any proposal to adjourn or postpone the meeting, if necessary, for the purpose of soliciting additional proxies may be obtained by the affirmative vote of the holders of a majority of the shares of San Juan Financial common stock represented at the San Juan Financial special meeting, whether or not a quorum is present. As of the record date: San Juan Financial directors and executive officers and their affiliates owned and were entitled to vote approximately 102,469 shares of San Juan Financial common stock, representing approximately 28.14% of the outstanding shares of San Juan Financial common stock. The directors have agreed to vote their shares of San Juan Financial common stock in favor of the proposals to be presented at the special meeting, including the merger. Banner directors and executive officers and their affiliates owned and were entitled to vote no shares of San Juan Financial common stock. Banner owns no shares of San Juan Financial common stock. Revocability of Proxies The presence of a shareholder at the San Juan Financial special meeting will not automatically revoke that shareholders proxy. However, a shareholder may revoke a proxy at any time prior to its exercise by: submitting a written revocation to San Juan Financials corporate secretary that is received prior to the meeting; -18- submitting another proxy by mail that is dated later than the original proxy and that is received prior to the meeting; or attending the San Juan Financial special meeting and voting in person if your shares of San Juan Financial common stock are registered in your name rather than in the name of a broker, bank or other nominee. If your shares are held by a broker or bank, you must follow the instructions on the form you receive from your broker or bank with respect to changing or revoking your proxy. Solicitation of Proxies In addition to solicitation by mail, directors, officers and employees of San Juan Financial may solicit proxies for the San Juan Financial special meeting from San Juan Financial shareholders personally or by telephone and other electronic means. However, they will not be paid for soliciting such proxies. San Juan Financial also will provide persons, firms, banks and corporations holding shares in their names or in the names of nominees, which in either case are beneficially owned by others, proxy material for transmittal to such beneficial owners and will reimburse such record owners for their expenses in taking such actions. Banner and San Juan Financial will share equally the expenses incurred in connection with the printing and mailing of this document. -19- THE MERGER Background of the Merger Periodically, the board of directors and management of San Juan Financial have reviewed San Juan Financials future prospects from the perspective of the long-term interests of San Juan Financial and its shareholders. These reviews focused on San Juan Financials prospects for earnings and asset growth, ability to meet liquidity demands of shareholders and the viability of independent operations in accordance with San Juan Financials business plan. Over the years, interested parties have contacted San Juan Financial to explore the possibility of a business combination. Until the middle of 2006, San Juan Financial elected not to engage in discussions regarding these opportunities, believing that it was in the best interests of San Juan Financial and its shareholders for San Juan Financial to remain an independent entity. In June 2006, at the request of the board Mr. Kneipp contacted McAdams Wright for assistance in developing a plan for investigating strategic alternatives available to San Juan Financial to enhance and maximize shareholder value, including a possible business combination. The board of directors also considered other methods for enhancing shareholder value, including reorganizing and electing S corporation status for federal income tax purposes. At a meeting held on June 17, 2006, the board of directors discussed at length strategic alternatives, including the possible sale of the company. Following that discussion, the board concluded that it would be in the best interests of the company and its shareholders to investigate what business combination opportunities might be available to more rapidly grow and expand San Juan Financials business, improve the liquidity of stock in the hands of its shareholders and enhance shareholder value. As a result, the board engaged McAdams Wright as its financial advisor. McAdams Wright worked with management and prepared a proposal for soliciting indications of interest in acquiring San Juan Financial. During these preparations the board received an unsolicited inquiry from another financial institution to discuss a potential transaction with San Juan Financial. The board met on July 18, 2006, discussed the solicitation plan and the unsolicited inquiry, and based on a report from McAdams Wright, authorized McAdams Wright to contact a limited number of qualified prospects to determine their interest in pursuing a business combination with San Juan Financial. Between July 18, 2006 and August 30, 2006, McAdams Wright contacted six potential acquirers, including Banner and the party that had made the unsolicited inquiry, to determine their level of interest in a possible transaction with San Juan Financial. All of the parties contacted expressed interest, signed a confidentiality agreement, and were provided with confidential information about San Juan Financial. All of the parties also conducted additional preliminary due diligence and met with Mr. Kneipp and a representative of McAdams Wright. On September 21, 2006, two of the parties determined to continue exploring a potential transaction and submitted written preliminary indications of interest to San Juan Financial. The board met on October 5, 2006 and discussed each offer in detail. The discussions included review of the proposals (including pricing and other deal terms) and information regarding the offerors, their financial performance, the nature, value and prospects for future -20- appreciation and liquidity of the shares of common stock that would be received by San Juan Financial shareholders in the proposed transactions, among other factors. The board was assisted in its review by Sandra Gallagher-Alford, Esq. of Davis, Wright, Tremaine LLP, San Juan Financials legal counsel, and Mr. Robert J. Rogowski of McAdams Wright. Following its consideration of the proposals, the board authorized McAdams Wright to contact the parties in order to clarify certain terms of the offers and request certain revisions. Both parties presented revised offers on October 9, 2006. The board met on October 10, 2006 to discuss the two revised offers in detail. The board again reviewed each revised proposal, including the factors discussed at the board meeting on October 5, 2006 and including input on various issues from San Juan Financials legal and financial advisors. Based on a review and consideration of the terms and conditions of the offers submitted, the San Juan Financial board determined that it was in the best interests of the company and its shareholders to pursue a transaction with Banner. Between October 11, 2006 and December 13, 2006, representatives of San Juan Financial and Banner (including their respective legal counsel) negotiated the definitive transaction documents and continued their mutual due diligence review. Senior management of San Juan Financial and Banner continued to discuss the strategic and financial merits of a possible transaction. Based on these negotiations and discussions, the respective management teams of Banner and San Juan Financial agreed to recommend to their respective boards of directors a merger of San Juan Financial into Banner on terms including aggregate consideration of $6 million in cash, 819,277 shares of Banner common stock, together with dividends that would be payable on the stock component of the merger consideration after March 31, 2007 if the merger had not been completed by that date and a special distribution equal to the after tax proceeds of the sale of San Juan Financials interest in San Juan Title LLC. At a special meeting of San Juan Financials board of directors on December 14, 2006, Mr. Rogowski of McAdams Wright discussed with the board the terms of the proposed transaction with Banner, including an analysis of comparable transactions and the financial position and valuation of Banner and expressed the view that the proposed transaction was fair, from a financial point of view, to San Juan Financials shareholders. Ms.
